     Case 3:20-cv-01014-LAB-LL Document 1 Filed 06/02/20 PageID.1 Page 1 of 16




 1     William Litvak (CA State Bar No. 90533)
       DAPEER ROSENBLIT
 2     LITVAK, LLP
 3     11500 W. Olympic Blvd. Suite 550
       Los Angeles, California 90064
 4
       Telephone: (310) 477.5575
 5     Email: wlitvak@drllaw.com
 6
       Scott Edelsberg (FL State Bar No. 100537)*
 7     EDELSBERG LAW, PA
 8     20900 NE 30th Ave., #417
       Aventura, FL 33180
 9
       Telephone: (305) 975-3320
10     Email: scott@edelsberglaw.com
11
       Andrew Shamis (FL State Bar No.101754) *
12     SHAMIS & GENTILE, P.A.
13     14 NE 1st Avenue, Suite 400
       Miami, Florida 33132
14     Telephone: (305) 479-2299
15     Email: ashamis@shamisgentile.com
16
       Rachel Dapeer, Esq. (FL State Bar No. 108039)*
17     DAPEER LAW, P.A.
18     300 S Biscayne Blvd, #2704
       Miami, FL 33131
19     Telephone: (305) 610-5223
20     Email: rachel@dapeer.com
21
       Edmond A. Normand (FL State Bar No. 865590) *
22     Jacob L. Phillips (FL State Bar No. 120130)*
23
       NORMAND PLLC
       3165 McCrory Place, Suite. 175
24     Orlando, FL 32803
25     Telephone: (407) 603-6031
       Email: service@normandpllc.com
26     Email: ed@normandpllc.com
27     Email: jacob@normandpllc.com
       * Pro Hac Vice to follow
28

                                           1
                                      CLASS ACTION
     Case 3:20-cv-01014-LAB-LL Document 1 Filed 06/02/20 PageID.2 Page 2 of 16




 1     Attorneys for Plaintiff and the Proposed Class

 2                         UNITED STATES DISTRICT COURT
 3                       SOUTHERN DISTRICT OF CALIFORNIA
 4
       WENDY ANN SPERLING,                          Case No.: '20CV1014 LAB LL
 5
       individually, and all others similarly
 6     situated,                                    CLASS ACTION COMPLAINT
 7                  Plaintiff,                       COMPLAINT FOR BREACH OF
                                                     CONTRACT
 8
       v.                                           DEMAND FOR JURY TRIAL
 9
10     STATE FARM MUTUAL
       AUTOMOBILE INSURANCE
11     COMPANY, an Illinois corporation,
12
                    Defendant.
13
14
                                 CLASS ACTION COMPLAINT
15
             Plaintiff Wendy Ann Sperling (“Ms. Sperling” or “Plaintiff”), on behalf of
16
       herself and all others similarly situated, files this Class Action Complaint against
17
18
       State Farm Mutual Automobile Insurance Company (“State Farm”), and in

19     support thereof state the following:

20                                      INTRODUCTION
21           1.     This is a class action lawsuit brought by Plaintiff, an insured under a
22     State Farm automobile policy issued for private passenger auto physical damage
23     including comprehensive and collision coverage (the “Policy”). Defendant’s
24     Policy promises payment of “Actual Cash Value” (“ACV”) in the event of a total
25     loss of an insured vehicle. Pursuant to the terms of the Policy, ACV includes,
26     inter alia, State sales tax and State-mandated regulatory fees. However, in
27     violation of its Policy, State Farm refuses to pay mandatory regulatory fees (or, in
28

                                                2
                                         CLASS ACTION
     Case 3:20-cv-01014-LAB-LL Document 1 Filed 06/02/20 PageID.3 Page 3 of 16




 1     cases, underpays mandatory regulatory fees) when it purports to pay ACV to
 2     insureds who have suffered a total loss of their insured vehicle.
 3           2.     Defendant State Farm is one of the largest passenger auto insurance
 4     carriers operating in the State of California. One of the coverages State Farm sells
 5     to consumers is comprehensive and collision coverage. State Farm systematically
 6
       and uniformly underpaid Plaintiff and thousands of other putative Class Members
 7
       amounts owed its insureds who suffered the total loss of a vehicle insured with
 8
       comprehensive and collision coverage.
 9
             3.     Pursuant to its standard Policy form language, State Farm is
10
       obligated to pay the full title, registration and regulatory fees imposed by the State
11
       of California on the purchase and registration of automobiles in the state (“ACV
12
       regulatory fees”). Nevertheless, State Farm, in violation of its contract, pays none
13
14
       or only a portion of such fees to all insureds, thus breaching its contract with every

15     insured who suffered a total-loss to their insured vehicle.

16           4.     This lawsuit is brought by Plaintiff individually and on behalf of all
17     other similarly situated insureds who have suffered damages due to State Farm’s
18     practice of refusing to pay full ACV regulatory fees to first-party total loss
19     insureds on physical damage policies containing comprehensive and collision
20     coverages.
21           5.     The failure to pay ACV regulatory fees on first-party total losses
22     owed to State Farm insureds pursuant to State Farm’s uniform policy language
23     constitutes a breach of the policy.
24                                           THE PARTIES
25           6.     Plaintiff, Wendy Ann Sperling, is domiciled and resides in San Diego
26
       County, California, and is a citizen of the State of California.
27
             7.     At all times material hereto, State Farm is and was a foreign
28

                                               3
                                         CLASS ACTION
     Case 3:20-cv-01014-LAB-LL Document 1 Filed 06/02/20 PageID.4 Page 4 of 16




 1     corporation domiciled in the State of Illinois, incorporated in Illinois, with its
 2     principal place of business in Illinois, and authorized to transact insurance in the
 3     State of California.
 4                                JURISDICTION AND VENUE
 5           8.     This Court has jurisdiction over this action pursuant to 28 U.S.C. §
 6     1332(d)(2), because (a) Plaintiff is a member of the putative class, which consists
 7
       of at least 100 members, and Plaintiff and Defendant are citizens of different
 8
       states; (b) the amount-in-controversy exceeds $5 million dollars exclusive of
 9
       interest and costs; and (c) none of the exceptions under § 1332 apply to this claim.
10
             9.     Venue is proper in this court because a substantial portion of the acts
11
       and course of conduct giving rise to the claims alleged occurred within the district
12
       and Defendant is subject to personal jurisdiction in this district.
13
                                AMOUNT IN CONTROVERSY
14
             10.    Although the precise number of class members is unknown to
15
16
       Plaintiff at this time and can only be determined through appropriate discovery,

17     Plaintiff believes that because Defendant is among the largest motor vehicle

18     insurers in the State of California and writes hundreds of millions of dollars of
19     physical damage coverage premiums, the class of persons affected by Defendant’s
20     unlawful practice consists of thousands of individuals or the class of persons
21     affected are otherwise so numerous that joinder of all class members is
22     impractical. The unlawful practice alleged herein is a standardized and uniform
23     practice, employed by Defendant pursuant to standardized insurance policy
24     language, and results in the retention by Defendant of insurance benefits and
25     monies properly owed to Plaintiff and the class members.
26     //
27
       //
28

                                                4
                                          CLASS ACTION
     Case 3:20-cv-01014-LAB-LL Document 1 Filed 06/02/20 PageID.5 Page 5 of 16




 1                                 FACTUAL ALLEGATIONS
 2           A.     The State Farm Policy
 3           11.    Defendant State Farm’s policy language as to comprehensive and
 4     collision coverage for ACV of total loss vehicles is standardized and is present in
 5     State Farm auto policies issued by Defendant in California. Indeed, Plaintiff and
 6     all putative Class members were insured under a standard, form policy that
 7
       includes identical material language. The Policy under which Plaintiff was
 8
       insured, which is materially identical to the Policy under which all putative Class
 9
       members were insured, is affixed hereto as “Exhibit A”.
10
             12.    In the part of the Policy, entitled “PHYSICAL DAMAGE
11
       COVERAGES” State Farm states that it will pay for “loss” of a “covered vehicle.”
12
       Policy at 19 of 34 (emphasis in original)
13
             13.    “Loss” is defined as “direct, sudden, and accidental damage to a
14
15
       covered vehicle.” Id. at 18 or 34 (emphasis in original).

16           14.    “Covered Vehicle” includes “your car.” Id. (emphasis in original).

17           15.    “Your Car” is defined as “the vehicle shown under ‘YOUR CAR’ on
18     the Declarations Page.” Id. at 5 of 34 (emphasis in original).
19           16.    The limit of liability is established as, inter alia, “the actual cash
20     value of the covered vehicle minus any applicable deductible.” Id. at 21 of 34
21     (emphasis in original).
22           17.    Actual Cash Value is not specifically defined in the policy.
23           18.    There is no difference, for purposes of Defendant’s duty to pay ACV
24     on a first-party total loss claim, between a collision total loss claim and a
25     comprehensive total loss claim. See generally Id.
26
             19.    Clearly, then, the policy language does not further define ACV as
27
       including, for example: (1) any provision excluding mandatory regulatory fees
28

                                                5
                                          CLASS ACTION
     Case 3:20-cv-01014-LAB-LL Document 1 Filed 06/02/20 PageID.6 Page 6 of 16




 1     from ACV; (2) any provision deferring payment of the ACV regulatory fees for
 2     any purpose whatsoever; or (3) any provision requiring an insured to obtain a
 3     replacement vehicle at all. Instead, the Policy establishes ACV as a predictable
 4     amount upon which both State Farm and the insured can rely.
 5               20.   The ACV of the insured vehicle is an independent amount. The ACV
 6
       is the same whether the insured paid nothing for the total loss vehicle, paid less
 7
       than what the vehicle was worth, or paid more than what the vehicle was worth.
 8
       The ACV is the same whether the insured replaces the vehicle with a more
 9
       expensive vehicle, a less expensive vehicle, or chooses not to replace the vehicle
10
       at all.
11
                 21.   The policy language applies to all covered autos irrespective of
12
       ownership interests—whether owned, financed or leased, insured autos are
13
14
       considered “owned” or are treated and defined identically for purposes of the

15     policy.

16               B.    Regulatory Fees Are Replacement Costs

17               22.   The State of California imposes mandatory one-time and annual
18     regulatory fees on the purchase and registration of all vehicles. Vehicles are
19     required to be legally titled and registered in order to be used and operated in the
20     State of California. California imposes fees on such transactions, including, but
21     not limited to, a title transfer fee of $15.00, a registration fee of $60.00, county
22     fees of up to $19.00, a California Highway Patrol (“CHP”) fee of $26.00, a
23     Transportation Improvement Fee (“TIF”) of $25.00-$175.00, and a Vehicle
24     License Fee (“VLF”) of 0.65% of the adjusted vehicle value. These fee amounts
25     and categories – title transfer fee, registration fee, county fee, CHP fee, TIF, and
26
       VLF – are “ACV regulatory fees.” As mandatory, unavoidable fees, such fees are
27
       incontrovertibly part of the costs to replace a total-loss vehicle.
28

                                                 6
                                           CLASS ACTION
     Case 3:20-cv-01014-LAB-LL Document 1 Filed 06/02/20 PageID.7 Page 7 of 16




 1           23.    As set forth above, State Farm promises to pay the ACV of an
 2     insured vehicle in the event of, inter alia, a total loss. Fees are an element of the
 3     replacement cost of the vehicle, and therefore incontrovertibly an element of ACV
 4     of the insured vehicle. Johnson v. Hartford Cas. Ins. Co., 2017 WL 2224828, at
 5     *8 (N.D. Cal. May 22, 2017) (citing Tolar v. Allstate Texas Lloyd’s Co., 772 F.
 6
       Supp. 2d 825, 831-32 (N.D. Tex. 2011) (explaining that the “ordinary meaning of
 7
       replacement costs” in the context of ACV is “a composite of all reasonably
 8
       foreseeable repair or replacement costs).
 9
             24.    Whether the ACV of a total-loss vehicle includes mandatory Transfer
10
       Fees is a question of law and is therefore excluded from the scope of the appraisal
11
       clause, which expressly states appraisers cannot determine questions of law.
12
             C.     State Farm Systematically Fails to Pay All Regulatory Fees for
13
                    Total-Loss Vehicles
14
             25.    State Farm’s uniform procedure is to use a third-party vendor,
15
       AudaExplore, to determine the “base” and “adjusted” value of total loss vehicles
16
       by using the price to purchase comparable vehicles at the time of the loss. The
17
       base value takes into account depreciation (age, mileage, etc.), while the adjusted
18
       value takes into account the actual condition of the total loss vehicle relative to
19
       comparable vehicles.
20
             26.    The adjusted vehicle value is otherwise known as the “appraised”
21
22
       value of the vehicle, and it is the amount on which the sales tax owed is based –

23     otherwise, it is irrelevant to this lawsuit and Plaintiff does not challenge the

24     determination of the adjusted vehicle value.
25           27.    In addition to the appraised value (which takes into account
26     depreciation and condition), other mandatory replacement costs—title fees,
27     registration fees, and sales tax—are a component of the ACV, and, therefore,
28     should be included in Defendant’s calculation of the ACV. See Johnson, 2017 WL
                                                7
                                          CLASS ACTION
     Case 3:20-cv-01014-LAB-LL Document 1 Filed 06/02/20 PageID.8 Page 8 of 16




 1     2224828, at *8.
 2           28.      Under the terms of the Policy, therefore, the ACV of a vehicle is the
 3     adjusted vehicle value, plus mandatory regulatory fees (title and registration fees)
 4     and sales tax. Thus, the amount owed insureds who suffer a total loss is the
 5     adjusted vehicle value, plus mandatory regulatory fees (title and registration fees)
 6
       and sales tax, less any applicable deductible and salvage retention value.
 7
             29.      Nevertheless, in California, State Farm does not uniformly pay the
 8
       full regulatory fees owed as a part of the ACV replacement costs for the total loss
 9
       vehicle.
10
             30.      State Farm’s Policy does not contain any provision or clause stating
11
       State Farm will pay only a prorated or partial amount of the costs to replace the
12
       insured vehicle. Instead, State Farm simply promises to pay the costs to replace
13
14
       the vehicle.

15           31.      State Farm’s Policy does not distinguish between owned, financed,

16     and leased vehicles; instead, it explicitly treats them the same for purposes of
17     ACV payments. It promises to pay precisely the same amount—ACV—to every
18     policyholder.
19           32.      State Farm Policy promises payment of full regulatory fees as part of
20     the cost to replace the vehicle, without taking into account, for example, what
21     amount, if any, was previously paid for the vehicle, nor what amount, if any, is
22     actually incurred in replacing the vehicle. In fact, if the insured received the
23     vehicle as a gift and, therefore, paid no regulatory fees at all, the ACV of the
24     insured vehicle, according to the terms of the Policy, is nevertheless unaffected. If
25
       the insured does not replace the total loss vehicle at all, the ACV of the vehicle is
26
       unaffected. State Farm’s Policy does not condition payment of ACV on actual
27
       replacement. See generally Ex. A.
28

                                                8
                                          CLASS ACTION
     Case 3:20-cv-01014-LAB-LL Document 1 Filed 06/02/20 PageID.9 Page 9 of 16



             D.      Plaintiff’s Total Loss Claim
 1
             33.     At all times material hereto, Plaintiff Sperling owned and insured a
 2
       2014 Toyota Prius, VIN # JTDKDTB3XE1076137.
 3
             34.     Plaintiff insured the 2014 Toyota Prius (the “insured vehicle”) under
 4
 5     an insurance policy issued by Defendant. Ex. A (Policy); Exhibit B (Sperling

 6     Decl. Sheet). Defendant insured Plaintiff’s vehicle according to this Policy at all
 7     times material hereto.
 8           35.     On or about April 18, 2017, Plaintiff was involved in an accident
 9     while operating the insured vehicle. As a result of said accident, Plaintiff filed a
10     claim for property damage with Defendant, claim number 75-0054-P71.
11           36.     Following the filing of said claim, State Farm, through its third-party
12     vendor, AudaExplore, determined that the vehicle was a total loss with an adjusted
13     market value of $12,126.00, and then added $939.77 for sales tax and subtracted
14     the $500.00 deductible to arrive at a net adjusted value of $12,565.77.
15
             37.     The adjusted market value and net adjusted value are calculated by
16
       AudaExplore based on the “sticker price” of comparable vehicles listed for sale in
17
       the local market.
18
             38.     Next, State Farm followed the same formula for a total payment of
19
       $12,565.77. However, State Farm made no payment for state and regulatory fees
20
       owed under the Policy.
21
             39.     State Farm’s underpayment of the ACV regulatory fees certainly
22
       constituted a breach of contract.
23
24
             40.     Plaintiff Sperling paid all premiums owed and otherwise satisfied all

25     conditions precedent such that her insurance policy was in effect and operational
26     at the time of the accident. By paying the claim—albeit insufficiently— State
27     Farm acknowledged that Plaintiff satisfied all conditions precedent required under
28     the Policy.

                                                9
                                           CLASS ACTION
 Case 3:20-cv-01014-LAB-LL Document 1 Filed 06/02/20 PageID.10 Page 10 of 16




 1                             CLASS ACTION ALLEGATIONS
 2         41.    Plaintiff brings this action seeking representation of a class pursuant
 3   to Federal Rule of Civil Procedure 23, more specifically defined as follows, and
 4   hereinafter referred to as the “Class”:
 5
                  All individuals insured under a California policy issued
 6
                  by State Farm Mutual Automobile Insurance Company
 7                with the same operative policy language covering an
 8                owned or financed vehicle with private-passenger auto
                  physical damage coverage with comprehensive or
 9                collision coverage, who made a first-party claim, whose
10                claim was determined to be, and adjusted as, a total loss
                  under comprehensive or collision coverage, and where
11
                  the total loss payment included a prorated amount (or no
12                amount) for state and local regulatory fees imposed by
13
                  the State of California (“ACV regulatory fees”) within
                  four years prior to the date on which this lawsuit was
14                filed through the date of any certification order.
15
           42.    Certification of the above class is supported by the following
16
17   considerations:
18
                       a. The relatively small amount of damages that
19                        members of the class has suffered on an individual
20                        basis would not justify the prosecution of separate
                          lawsuits;
21                     b. Counsel in this class action are not aware of any
22                        previously filed litigation against State Farm in
                          which any of the members of the class is a party
23
                          and which any question of law or fact in the
24                        subject action can be adjudicated; and
25                     c. No difficulties would be encountered in the
                          management of Plaintiff’s claim on a class action
26                        basis, because the class is readily definable and the
27                        prosecution of this class action would reduce the
                          possibility of repetitious litigation.
28

                                               10
                                        CLASS ACTION
 Case 3:20-cv-01014-LAB-LL Document 1 Filed 06/02/20 PageID.11 Page 11 of 16




 1         43.    Although the precise number of members of the Class is unknown to
 2   Plaintiff at this time and can only be determined through appropriate discovery,
 3   Plaintiff understands Defendant to be one of the largest motor vehicle insurers in
 4   the State of California—one that writes hundreds of millions of dollars of physical
 5   damage coverage premiums. Thus, the class of persons affected by Defendant’s
 6
     unlawful practice alleged herein consists of thousands of individuals, or the class
 7
     of persons effected are otherwise so numerous that joinder of all class members is
 8
     impractical. The unlawful practice alleged herein is a systematic and uniform
 9
     practice, employed by Defendant in violation of standardized and uniform
10
     insurance policy language, which results in the retention by Defendant of
11
     insurance benefits and monies properly owed to Plaintiff and the Class members.
12
           44.    The precise number of members of the Class can only be determined
13
14
     through discovery. However, upon information and belief, including investigation

15   by her attorneys and public information concerning the statistical likelihood of

16   total losses per premiums written, Plaintiff believes the Class is comprised of
17   approximately 100,000 members. Numerosity under Rule 23(a)(1) is established.
18         45.    Rule 23(a)(2)’s commonality requirement is also satisfied. The
19   central issues in this litigation turn on the interpretation of materially identical
20   policy provisions; thus, this case is well-suited for class-wide adjudication.
21   Defendant and all members of the Class, including Plaintiff, are bound by
22   materially identical policy terms.
23         46.    As to the Class, common questions include (but are not limited to):
24   (1) whether Defendant’s Policy promised to pay insureds regulatory fees upon the
25
     total loss of an insured vehicle; (2) whether Defendant is permitted to underpay
26
     regulatory fees.
27
     //
28

                                              11
                                          CLASS ACTION
 Case 3:20-cv-01014-LAB-LL Document 1 Filed 06/02/20 PageID.12 Page 12 of 16




 1         47.    Rule 23(a)(3)’s typicality requirement is satisfied because Plaintiff
 2   and members of the Class were injured by Defendant’s uniform misconduct.
 3   Further, Plaintiff and Class members’ legal claims arise from the same core
 4   practices: namely, the failure to pay the full ACV of insured vehicles on first-party
 5   total loss claims. Plaintiff’s claims are based upon the same legal theories as those
 6
     of the members of the Class. Plaintiff suffered the same harm as all other
 7
     members of the Class: the coverage for regulatory fees that Defendant underpaid
 8
     its insureds. Plaintiff is not subject to any unique defenses nor does Plaintiff bring
 9
     any unique claims.
10
           48.    The relevant Policy provisions for each Class member are the same.
11
     The relevant law relating to the interpretation and application of those Policy
12
     provisions for each Class member is the same.
13
14
           49.    Rule 23(b)(3)’s predominance requirement is satisfied. The

15   previously articulated common issues of fact and law predominate over any

16   question solely affecting individual Class members.
17         50.    As to the Class, the critical common question—does Defendant’s
18   promise to pay the ACV of the total loss vehicle obligate it to include ACV
19   regulatory fees—is identical for every member of the Class.
20         51.    Further, the measure of damages, if any, is the same for every
21   member of the Class, and any variances in the prorated amount paid in ACV
22   regulatory fees, the application of which is a purely ministerial function.
23   Otherwise, there are no individualized questions of fact or law.
24         52.    Further, Rule 23(b)(3)’s superiority requirement is met here: class
25
     treatment is superior to any other alternative method of adjudication because the
26
     damages suffered by individual members of the Class is relatively small, their
27
     interests in maintaining separate actions is questionable and the expense and
28

                                             12
                                       CLASS ACTION
 Case 3:20-cv-01014-LAB-LL Document 1 Filed 06/02/20 PageID.13 Page 13 of 16




 1   burden of individual litigation makes it impracticable for Class members to seek
 2   individual redress for the wrongs done to them. Even if some members of the
 3   Class could afford individual litigation, the court system could not. Thousands of
 4   individual cases asserting precisely the same claim that Plaintiff asserts here
 5   would be uneconomical and would strain (indeed, likely overwhelm) judicial
 6
     resources.
 7
           53.    As to the Class, class treatment is superior because every claim will
 8
     be substantially determined by answering the single question of whether
 9
     Defendant’s Policy obligates payment of ACV Regulatory Fees. It is desirable to
10
     concentrate the litigation of the Class members’ claims in one forum, as it will
11
     conserve party and judicial resources and facilitate the consistency of
12
     adjudications. No difficulty would be encountered in the management of this case
13
14
     that would preclude its maintenance as a class action. To the contrary, several

15   other similar total loss class actions against other insurers were successfully

16   treated as class actions.
17         54.    Plaintiff and her counsel will fairly and adequately protect and
18   represent the interests of each member of the Class. Plaintiff possess no conflict
19   with members of the Class. Plaintiff’s claim does not conflict with that of any
20   member of the Class, and Plaintiff has no financial or any other interest
21   conflicting with those of the Class. Plaintiff fully intends to vigorously protect the
22   interests of Class members in prosecuting these claims.
23         55.    Plaintiff is committed to the vigorous prosecution of this action and
24   retained competent counsel experienced in prosecuting and defending class
25
     actions. Moreover, Plaintiff’s counsel has successfully litigated other class action
26
     cases similar to that here, where insurers breached contracts with insureds by
27
     failing to include ACV Regulatory Fees after total losses.
28

                                             13
                                       CLASS ACTION
 Case 3:20-cv-01014-LAB-LL Document 1 Filed 06/02/20 PageID.14 Page 14 of 16




 1                              FIRST CLAIM FOR RELIEF
                                  BREACH OF CONTRACT
 2
           56.    Plaintiff Sperling incorporates by reference paragraphs 1-54 as
 3
 4
     though fully set forth herein.

 5         57.    Plaintiff was a party to an insurance contract with Defendant as
 6   described herein. All Class members were parties to insurance contracts with
 7   Defendant containing materially identical terms.
 8         58.    The interpretation of Plaintiff’s and all Class members’ Policies is
 9   governed by California law.
10         59.    Plaintiff and all Class members made a claim determined by
11   Defendant to be a first-party total loss under the insurance policy and determined
12   by Defendant to be a covered claim.
13         60.    Defendant, by paying the total loss claim, determined that Plaintiff
14
     and each Class member complied with the terms of his or her insurance contract,
15
     and fulfilled all required duties and conditions under the Policies for the insured to
16
     be paid on his or her total loss.
17
           61.    Pursuant to the aforementioned uniform contractual provisions, upon
18
     the total loss of insured vehicles, Plaintiff and members were owed the ACV of
19
     the vehicle, which, per the terms of the Policies, includes ACV Regulatory Fees in
20
     the amounts set by California law.
21
           62.    Defendant refused or otherwise failed to pay ACV Regulatory Fees
22
23
     as part of its purported ACV payment to Plaintiff and every Class member,

24   following Defendant’s determination that a vehicle was a total loss.

25         63.    Defendant’s failure to provide payment for the ACV regulatory fees
26   constitutes a material breach of contract with Plaintiff and every Class member.
27         64.    As a result of said breaches, Plaintiff and the Class members are
28   entitled, under Defendant’s insurance Policies, to sums representing the benefits
                                             14
                                         CLASS ACTION
 Case 3:20-cv-01014-LAB-LL Document 1 Filed 06/02/20 PageID.15 Page 15 of 16




 1   owed for ACV regulatory fees, as well as costs, pre-judgment and post-judgment
 2   interest, injunctive relief and other relief as is appropriate.
 3
                                    PRAYER FOR RELIEF
 4
 5         WHEREFORE, Plaintiff Sperling individually and on behalf of the Class,
 6   demands a trial by jury on all triable issues and seeks and prays for relief and
 7   judgment as follows:
 8         a.     For an Order certifying this action as a Class Action on behalf of the
 9                Class described above;
10         b.     For an award of compensatory damages for Plaintiff and members of
11                the Class in amounts owed under the Policy;
12         c.     For all other damages according to proof;
13         d.     For an award of attorney’s fees and expenses as appropriate pursuant
14                to applicable law;
15         e.     For pre- and post- judgment interests on any amounts awarded; and
16         f.     For other and further forms of relief as this Court deems just and
17                proper.
     //
18
19   //

20   //
21   //
22
     //
23
     //
24
25   //

26   //
27
     //
28

                                              15
                                         CLASS ACTION
 Case 3:20-cv-01014-LAB-LL Document 1 Filed 06/02/20 PageID.16 Page 16 of 16




 1                                      JURY DEMAND
 2         Plaintiff demand a trial by jury on all issues so triable.
 3
 4   Dated: June 2, 2020                     By:     s/ William Litvak
                                                    DAPEER ROSENBLIT
 5                                                  LITVAK, LLP
                                                    William Litvak (State Bar No. 90533)
 6                                                  wlitvak@drllaw.com
                                                    11500 W. Olympic Blvd. Suite 550
 7                                                  Los Angeles, California 90064
 8                                                  Telephone: (310) 477-5575
 9                                                  Scott Edelsberg*
                                                    EDELSBERG LAW, PA
10                                                  20900 NE 30th Ave., #417
                                                    Aventura, FL 33180
11                                                  Telephone: (305) 975-3320
12                                                  scott@edelsberglaw.com
13                                                  Andrew Shamis*
                                                    SHAMIS & GENTILE, P.A.
14                                                  14 NE 1st Avenue, Suite 400
                                                    Miami, Florida 33132
15                                                  Telephone: (305) 479-2299
16                                                  ashamis@shamisgentile.com
17                                                  Rachel Dapeer, Esq.*
                                                    DAPEER LAW, P.A.
18                                                  300 S Biscayne Blvd, #2704
                                                    Miami, FL 33131
19                                                  Telephone: (305) 610-5223
20                                                  rachel@dapeer.com
21                                                  Edmond A. Normand*
                                                    Jacob L. Phillips*
22                                                  NORMAND PLLC
                                                    3165 McCrory Place, Suite. 175
23                                                  Orlando, FL 32803
24                                                  Telephone: (407) 603-6031
                                                    service@normandpllc.com
25                                                  ed@normandpllc.com
                                                    jacob@normandpllc.com
26
                                                    * Pro Hac Vice to follow
27
                                                    Attorneys for Plaintiff and the
28                                                  Proposed Class
                                             16
                                       CLASS ACTION
